Citation Nr: 0001532	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for anxiety disorders.

2.  Entitlement to service connection for left temporal lobe 
cavernous hemangioma with secondary partial complex seizures.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had over 20 years of active duty terminating with 
his retirement in June 1993. 

The issues on appeal arise before the Board of Veterans' 
Appeals (Board) from a rating decision of June 1995 by the 
Department of Veteran Affairs (VA) Regional Office (RO), 
located in San Juan, Puerto Rico.


REMAND

A review of the record shows that in an undated VA Form 9S 
the veteran requested to attend a hearing before a member of 
the Board at the RO.  Concerning this request, it is noted 
that there is no indication in the record that the veteran 
was either scheduled for such a hearing or that such hearing 
took place.  

Accordingly, and in order to ensure the veteran's right of 
due process, the case is REMANDED to the RO for the following 
development:

The RO should schedule a hearing for the 
veteran before a member of the Board at 
the RO pursuant to 38 C.F.R. § 20.704 
(1999).  

Thereafter, the case should case should then be returned to 
the Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




